Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1, 2, 4-6, 8-11, 13-16, 17, 19, 20, 22, 24 and 25 are currently pending in this Office Action. Claims 16, 17, 19, 20, 22, 24 and 25 has been withdrawn due to being drawn to the non-elected invention.   
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-2, 4-6, 8-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recite the term “thermal conductivity coefficient of compression heating” in lines 11-12; however, the claims and the disclosure appears to treat “thermal conductivity” and “coefficient of compression heating” as two separate parameters. Therefore, it is not clear which term the claim is referring to. For purpose of examination, the term will be construed as solely “thermal conductivity” according to the previous claim language. 
Claims 2, 4-6, 8-11, and 13-15 are rejected based on it dependency on a rejected Claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (US 2002/0192109 cited in IDS filed 23 Feb 2018) in view of Hukelmann et al. (US 2014/0186499 cited in IDS filed 23 Feb 2018), Zacche et al. (US 2004/0123745) and Van Schepdael et al. (US 2004/0071842),  and evidenced by EngineeringToolbox (Plastics- Thermal Conductivity Coefficients) and Applicant’s disclosure (Table 2). 
Regarding Claim 1, Ting discloses a multilayer container for high pressure processing of a material within the container (see abstract), using a pressure transmission aqueous liquid (water, paragraph 19), the multilayer container having a container wall comprising contiguous plastic layers including an inner layer formed of plastic (insulating material 18, paragraph 15) for containing the liquid in contact with the inner side thereof, a layer outboard the inner layer (PVC, paragraph 20), wherein the inner layer has a compressing heating coefficient greater than the compression heating coefficient of the pressure transmission liquid (paragraph 19) in contact with the inner side thereof thereby capable of transferring heat from the inner layer to the aqueous liquid during high pressure processing, the outer 
While Ting discloses an embodiment having a piston that is movable within the container wall in response to a change in pressure applied to the piston externally from the container (paragraph 31), he is silent to comprising the piston in the same embodiment as the multi-layer container described above, and further comprising an intermediate layer between the inner layer and the outboard layer. However, it is noted that Ting allows for the various components disclosed to be used in various combination with each other (paragraph 32). Therefore, it would be within the teachings of Ting to combine a piston with the embodiment having an inner layer and further layer having the recited structure as a mechanical form of transferring pressure. Ting is also silent to specifically reciting that the container side wall is cylindrical.
In any case, Hukelmann is further relied on to disclose similar pressure processing container having a cylindrical shaped side walls (paragraph 8) and also discloses a piston having a peripheral edge which seals with the container side wall and is movable within the container side wall in response to a change in pressure applied to the piston externally from the container (paragraph 48). Hukelmann is similarly directed to high pressure and temperature processing using adiabatic compression (paragraph 16) and uses a piston to perform the compression during a high pressure and temperature treatment (paragraph 68). 
Therefore, since both Ting and Hukelmann are directed to containers having movable pistons for high pressure processing, and Hukelmann discloses a high pressure and temperature treatment using a movable piston, to combine a movable piston with a container having adiabatic characteristics would have been obvious to one of ordinary skill in the art to provide a mechanical form of compression. Also, the shape would have been obvious to one of ordinary skill in the art to suitably use a movable piston. 
As to the limitation of having an intermediate layer, Ting discloses a multilayer container having Polypropylene and PVC as the inner and outer layer, respectively. However, since Ting already discloses a multilayer container, having additional layers would have been a mere duplication of parts with an expected result. In this case, providing additional materials would have been advantageous to provide either more insulation, or structural reinforcement, especially since Ting uses the inner layer (polypropylene) as an insulation material (paragraph 7), and the outer layer (PVC) as a rigid material to 
Therefore, since Zacche recognizes that multilayer liners are advantageous for high pressure chambers, and Ting and Van Schepdael discloses known materials suitable for high pressure treatments, it would have been obvious to one of ordinary skill in the art to further add a layer of HDPE to provide additional insulation and superior mechanical properties. The combination would therefore suggest a multilayer structure of either HDPE (taught by Van Schepdael), or Polypropylene (taught by Ting) forming the inner layer (the other being the intermediate layer), and PVC as the outer layer (taught by Ting). In this case, since both HDPE and polypropylene are both suitable to be the inner layer in direct contact to the pressure medium, the particular order of having the inner layer as HDPE and the intermediate layer as polypropylene would have been obvious based on design choice, and necessarily satisfies the claimed limitation regarding the relative thermal conductivity, compressibility and coefficient of compression heating. 
Regarding Claim 2, Ting further teach wherein the at least one further layer outboard of the inner layer has a thermal conductivity of no more than 0.33 W m-1K-1, as evidenced by EngineeringToolbox which indicates that PVC has a thermal conductivity of 19 W m-1K-1. 
Regarding Claim 4, Ting further teach wherein the inner layer has a compression heating coefficient at ambient temperature and pressure of at least 6 x 10-11 Pa-1
Regarding Claim 5, Ting further teach wherein the compressibility of the outboard layer is no more than 2.5 x 10-10 Pa-1, as evidenced by applicant’s disclosure at Table 2 which shows the compressibility of PVC to be below the claimed value (1.2 x 10-10).
Regarding Claim 6, Ting further teach wherein the outbound layer is formed of chlorinated polyolefin (PVC). 
Regarding Claim 8, Ting further teach wherein the inner layer is formed of polyethylene (paragraph 15). 
Regarding Claim 9, Ting further teach wherein the at least one layer outboard of the inner layer is PVC (paragraph 20). 
Regarding Claim 10, the combination further teaches wherein the intermediate layer has a thermal conductivity, compressibility and coefficient of compression heating higher than the outboard layer; that is, as discussed in Claim 1, the combination suggest a multilayer structure of either HDPE (taught by Van Schepdael), or Polypropylene (taught by Ting) forming the inner layer (the other being the intermediate layer), and PVC as the outer layer (taught by Ting). In this case, since both HDPE and polypropylene are both suitable to be the inner layer in direct contact to the pressure medium, the particular order of having the inner layer as HDPE and the intermediate layer as polypropylene would have been obvious based on design choice, and necessarily satisfies the claimed limitation regarding the relative thermal conductivity, compressibility and coefficient of compression heating. 
Regarding Claim 11, Van Schepdael further teaches wherein the inner layer is HDPE, and Ting further teaches wherein the outboard layer is PVC and the inner layer is polypropylene. 
Regarding Claim 14, Ting further teach wherein the material to be processed is a food material (paragraph 1). 
Regarding Claim 15, the limitation is directed to an active step (i.e. step of heating or lack thereof) which is an intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, while Ting discloses heating elements . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Lonneborg (US 7,628,001). 
Regarding Claim 13, the combination is silent to the particular thickness of each layers; however, Lonneborg is relied on to teach similar pressure treatment containers having an inner layer (28, paragraph 58), and a further layer (30 and 32, paragraph 59), each being 10mm, or 2mm thick (see paragraph 59). Therefore, since both Lonneborg and Ting are directed to similar high pressure treatment systems, especially using similar materials (i.e. stainless steel and natural rubber), it would have been obvious to one of ordinary skill in the art to use known operable material thickness for similar treatment processes.   
Response to Arguments
Applicant’s arguments in the remarks filed 13 Nov 2020 has been fully considered, but is found not persuasive over the prior art of record. 
Applicant presents several argues that no combination of the prior art teaches a wall having three layers having the requirements of the claim (page 7 of the remarks). Specifically, applicant argues that Ting discloses an inner layer for insulation which is contrary to applicant’s present invention which provides the outer layer to provide thermal insulation to reduce heat loss. However, applicant’s arguments is not persuasive because applicant discloses an inner layer comprising polypropylene, which is also what Ting uses as the inner layer (paragraph 7 of Ting). Additionally, both applicant and Ting also uses PVC as the outer layer (paragraph 20 of Ting and Claim 9 of the present invention). Therefore, it does not clear as to how the container taught by the prior art would function differently from applicants if the suggested materials of the inner and outer layers are the same. Applicant appears to argue that Ting would not have expected this because Ting does not recognize the problem of maintaining uniform temperature and does not consider the relevant combination of materials or material property. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, it is submitted that the aspect of maintaining the temperature of the vessel to effectively control microbes and/or spores is recognized by Ting, since Ting also similarly discusses the amount of heat loss from the product to the surrounding vessel and its effectiveness for inactivating microorganisms (see paragraph 18 of Ting). 
Applicant argues that Ting teaches away from using aqueous pressure transmission liquid within the container having a piston (page 9 of the remarks) because the use of these options is predicated on their function which is to allow pasteurization of colder products. However, the argument is not persuasive because, as mentioned in the Office Action, Ting allows various components and steps of the system described in the reference to be used in various combination with each other (paragraph 32 of Ting). Additionally, Ting explicitly suggest that an insulated carrier “may then be provided with a floating piston” thereby implying that the piston is optional and not necessarily required to be associated with cold pasteurization. Furthermore, there is no evidence that Ting explicitly teaches away from using a piston configuration with high temperature processioning, and there is no evidence that Ting’s piston configuration would not work on high temperature processing as evidenced by Hukelmann, which is directed to a cylindrical container having a piston in high temperature treatment (see abstract).  It is also noted that independent claims 1 merely recites “elevated temperature” but provides no specificity as to what constitutes an elevated temperature. Even if a temperature was recited, the claim is directed to a product claim, and thus is not limited by the particular processing conditions; instead, the claim simply requires the container to be capable of “elevated temperatures”. 
Applicant’s arguments directed to Hukelmann are not persuasive, since Hukelmann was not relied on to modify the layers of Ting. Rather, Hukelmann is relied on to teach the cylindrical side walls in combination with a piston, which operates at high temperatures. As evidenced by the Lonneborg reference, there is no requirements to use the layer structures of Hukelmann to achieve a cylindrical pressurizing container having a piston. 
Applicant argues that Zacche fails to suggest the three-layer plastic container of Claim 1 and instead suggest three identical layers. However, the argument is not persuasive because Zacche is merely relied on to show that three-layered containers provide benefits relative to single layered 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
/VIREN A THAKUR/Primary Examiner, Art Unit 1792